Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated November 8, 2021 is acknowledged.
Claims 1, 6-8 and 10-16 are pending.
Claims 2-5, 9 and 17-20 are cancelled.
Claims 1 and 12-15 are currently amended.
Claims 1, 6-8 and 10-16 as filed on November 8, 2021 are pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the drawings filed November 8, 2021 and the amendment of the specification, all previous objections to the drawings and to the specification are withdrawn.
In view of the amendment of the claims, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(b) are withdrawn, all previous claim rejections under 35 USC 112(d) are withdrawn, all previous claim rejections under 35 USC 102(a)(1) by and under 35 UCS 103 over Lentz are withdrawn, all previous claim rejections under 35 USC 102(a)(1) by and under 35 USC 103 over Colver are withdrawn, all previous claim rejections under 35 USC 102(a)(1) by Kim are withdrawn, and all previous claim rejections under 35 USC 103 over Kim in view of Lentz are withdrawn.
In view of the cancellation of claims 19 and 20 in copending Application No. 16/668,691, the provisional non-statutory double patenting rejection thereover is withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 6 recites the powder comprises milled OC, however, claim 1 from which claim 6 depends recites the aggregated powder comprises ORC.  It is unclear whether claim 6 is intended to encompass mixtures of OC and ORC in which case claim 6 should be amended to recite “wherein the powder further comprises milled OC” or whether it is the ORC of claim 1 that should be milled in which case it is unclear how the milling relates to the aggregate. 
Claim 10 recites the OC comprises ORC in the form of compacted powder, however, claim 1 from which claim 10 depends the aggregated powder comprises ORC.  It is unclear whether the compacted powder is intended to further limit the aggregates of claim 1 or whether the compacted powder omits / contradicts the aggregates of claim 1.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 6 recites the powder comprises milled OC, however, claim 1 from which claim 6 depends recites the aggregate powder comprises ORC.  Claim 6 fails to include all of the limitations of claim 1.
	Claim 15 recites said OC forms interconnected individual cellulosic fibrils having in the aggregate form, however, claim 1 from which claim 15 depends recites the aggregate powder comprises ORC.  Claim 15 fails to include all of the limitations of claim 1.


Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 7, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2015/0075516 A, published July 6, 2015, as evidenced by the abstract and by the Google translation, of record) in view of Colver (US 2015/0216783, published August 6, 2015, of record).
Kim teach a composition for forming a hemostatic or anti-adhesion gel comprising oxidized regenerated cellulose in the form of short fibers or powder (title; abstract; claim 1).  Because the composition of Kim is intended to be mixed with water (claims 9 and 10), the composition of Kim is understood to be dry prior to mixing.  
Kim exemplifies oxidized regenerated cellulose having a carboxyl group content of about 15.2 wt% subjected to short fiber formation to pulverize (powder) to a particle diameter of 20 to 40 microns (page 3, Manufacturing Example 3; claims 3 and 4), as required by instant claim 7.
Kim teach the short fiber formation by milling (page 3, 5th full paragraph), as required by instant claim 6.
Kim teach the composition further comprises gel enhancing materials inclusive of carboxymethyl cellulose, collagen and gelatin (claims 5 and 6), as required by instant claim 13.
	Kim teach a kit comprising a vial and a syringe (applicator that is also a container) (title; abstract; page 3, 8th – 11th full paragraphs).  The oxidized regenerated cellulose is prepared in a vial (claim 12).  
	Kim do not specifically teach aggregates as required by claim 1.
	This deficiency is made up for in the teachings of Colver.
Colver teaches oxidized cellulose and a method of preparation of particles thereof, the particles having an oxidation value in the range of 15 to 30% (title; abstract; paragraphs [0038]-[0042], [0088]-[0090], [0103]-[0111]; paragraph [0186], Table 1, Example Nos. 3 and 5; paragraph [0187], Table 2, Examples 3 and 5; claims).    Colver teaches the particles aggregate (paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the oxidized regenerated cellulose powders of Kim aggregate because Colver teaches oxidized cellulose particles to aggregate.
Because the combined teachings of Kim in view of Colver render obvious the aggregated oxidized regenerated cellulose powder of claim 1, the oxidized cellulose powder thereof is presumed to also be characterized by tissue adhesion prevention potency as claimed..  In further support of this presumption, Kim further teach the powder has anti-adhesion effect and hemostatic effect (page 3, Manufacturing Example 4).  And Kim further teach the hemostatic effect of a fabric is insufficient (abstract; page 2, “Technical Field”).   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2015/0075516 A, published July 6, 2015, as evidenced by the abstract and by the Google translation, of record) in view of Colver (US 2015/0216783, published August 6, 2015, of record) as applied to claims 1, 6, 7, 13 and 16 above, and further in view of Lentz et al. (US 4,668,224, published May 26, 1987, of record).
The teachings of Kim and Colver have been described supra.
They do not teach the powder is gamma irradiated as required by claim 8.
This deficiency is made up for in the teachings of Lentz.
Lentz teach finely divided oxidized cellulose powder (abstract; claims).  The oxidized cellulose has a carboxyl content of about 8 to 18% (column 3, lines 22-30; claim 3).  Lentz further exemplify an embodiment wherein the oxidized cellulose has a carboxyl content of about 11 to 13 wt% (column 4, lines 10-26).  Lentz further teach the powder has a particle size from about 4 to 60 microns (column 3, lines 30-35; column 4, lines 10-26; claim 2).  Lentz further teach gamma irradiation as a conventional sterilization practice (column 4, lines 5-9).
Although product by process claims are not limited to the manipulations of the recited steps as per MPEP 2113, additionally and/or alternatively it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to gamma irradiate the oxidized cellulose powders of Kim in view of Colver because Lentz teach gamma irradiation of oxidized cellulose powder is a conventional sterilization practice.


Claims 1, 6, 7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2015/0075516 A, published July 6, 2015, as evidenced by the abstract and by the Google translation, of record) in view of Wang et al. ‘974 (US 2013/0316974, published November 28, 2013, of record).
	The teachings of Kim have been described supra.
Kim do not specifically teach aggregates as required by claim 1.
	Kim do not teach compacted ORC as required by claim 10.
	Kim do not teach roller and/or hammer mill processing as required by claim 11.
	Kim do not teach an average particle size of 1.75 to 116 microns with a median size of 36 microns as required by claim 12.

	Kim do not teach a long dimension from about 50 to 500 microns as required by claim 15.
	These deficiencies are made up for in the teachings of Wang ‘974.
Wang ‘974 teach compacted ORC powder having been processed in a compaction device such as a bill mill, roller or hammer mill (title; abstract; paragraphs [0001], [0014]-[0015], [0017], [0037]; claims), as required by instant claims 10 and 11.  The compacted powder has a density of at least 0.45 g/cm3 and/or an average particle size of 1.75 to 116 microns with a median size of 36 microns (paragraphs [0014], [0029], [0034]), as required by instant claims 12 and 14.  The compacted powder comprises particles having an average aspect ratio (sphericity) from about 1 to about 18 (abstract; paragraphs [0014], [0029], [0033]).  The particles have an overall size (largest dimension) less than 500 microns (paragraph [0029]), as required by instant claims 14 and 15.  The exemplary particles have the form of rounded aggregates having aspect ratios close to 1 (paragraph [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the oxidized regenerated cellulose powders of Kim according to the process of Wang ‘974 because Kim teach there are no particular restrictions on the methods and equipment used for single fiberization or milling (page 3, 5th full paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that preparation of the oxidized regenerated cellulose powders of Kim according to the process of Wang ‘974 would yield a compacted oxidized regenerated cellulose inter alia a hammer mill to an density of at least 0.45 g/cm3 with an average particle size of 1.75 to 116 microns with a median size of 36 microns and resulting in particles in the form of rounded (spherical) aggregates having aspect ratios (sphericity) close to 1 and an overall size (largest dimension) less than 500 microns because this is the product produced by the process of Wang ‘974. 
Because the combined teachings of Kim in view of Wang ‘974 render obvious the aggregated oxidized regenerated cellulose powder of claim 1, the oxidized cellulose powder thereof is presumed to also be characterized by tissue adhesion prevention potency as claimed..  In further support of this presumption, Kim further teach the powder has anti-adhesion effect and hemostatic effect (page 3, Manufacturing Example 4).  And Kim further teach the hemostatic effect of a fabric is insufficient (abstract; page 2, “Technical Field”).   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2015/0075516 A, published July 6, 2015, as evidenced by the abstract and by the Google translation, of record) in view of Wang et al. ‘974 (US 2013/0316974, published November 28, 2013, of record) as applied to claims 1, 6, 7 and 10-16 above, and further in view of Lentz et al. (US 4,668,224, published May 26, 1987, of record).
The teachings of Kim and Wang ‘974 have been described supra.
They do not teach the powder is gamma irradiated as required by claim 8.
This deficiency is made up for in the teachings of Lentz.
Lentz teach finely divided oxidized cellulose powder (abstract; claims).  The oxidized cellulose has a carboxyl content of about 8 to 18% (column 3, lines 22-30; claim 3).  Lentz further exemplify an embodiment wherein the oxidized cellulose has a carboxyl content of about 
Although product by process claims are not limited to the manipulations of the recited steps as per MPEP 2113, additionally and/or alternatively it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to gamma irradiate the oxidized cellulose powders of Kim in view of Wang ‘974 because Lentz teach gamma irradiation of oxidized cellulose powder is a conventional sterilization practice.


Claims 1, 6, 7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2015/0075516 A, published July 6, 2015, as evidenced by the abstract and by the Google translation, of record) in view of Wang et al. ‘618 (US 2017/0128618, published May 11, 2017, of record).
	The teachings of Kim have been described supra.
Kim do not specifically teach aggregates as required by claim 1.
	Kim do not teach compacted ORC as required by claim 10.
	Kim do not teach roller and/or hammer mill processing as required by claim 11.
	Kim do not teach aggregates with a D15 greater than 80 microns, D50 from 140 to 250 microns, D90 less than 370 microns, and/or a bulk density greater than 0.45 g/mL as required by claim 14.
	Kim do not teach a long dimension from about 50 to 500 microns as required by claim 15.

Wang ‘618 teach compacted hemostatic aggregates of cellulose fibers inclusive of oxidized regenerated cellulose (ORC); the compacted aggregates are prepared by a process comprising milling and roller compacting (title; abstract; paragraphs [0024]; Figure 1; claims), as required by instant claims 10, 11 and 14.  The resulting materials produce aggregates having dimensions along their longest axis of 75 to 300 microns (paragraph [0024]), as required by instant claim 15.  The target aggregates are characterized by a size distribution having a D15 greater than 80 microns, D50 from 140 to 250 microns, D90 less than 370 microns (paragraph [0024]), as required by instant claim 14.  The aggregates comprise interconnected fibrils having a sphericity of at least 0.5 (paragraph [0025]), as required by instant claims 14 and 15.  The aggregates can have a bulk density of greater than 0.45 g/mL (paragraph [0025]), as required by instant claim 14.  Wang ‘618 further teach it is known to the prior art to produce ball milled compacted ORC powder having an average size of 1.75 to 116 microns with a median size of 36 microns (paragraph [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the oxidized regenerated cellulose powders of Kim according to the process of Wang ‘618 because Kim teach there are no particular restrictions on the methods and equipment used for single fiberization or milling (page 3, 5th full paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that preparation of the oxidized regenerated cellulose powders of Kim according to the process of Wang ‘618 would yield compacted oxidized regenerated cellulose aggregates having been processed by inter alia roller compacting to yield aggregates having dimensions along their longest axis of 75 to 300 microns, aggregates characterized by a size 
Because the combined teachings of Kim in view of Wang ‘618 render obvious the aggregated oxidized regenerated cellulose powder of claim 1, the oxidized cellulose powder thereof is presumed to also be characterized by tissue adhesion prevention potency as claimed..  In further support of this presumption, Kim further teach the powder has anti-adhesion effect and hemostatic effect (page 3, Manufacturing Example 4).  And Kim further teach the hemostatic effect of a fabric is insufficient (abstract; page 2, “Technical Field”).   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2015/0075516 A, published July 6, 2015, as evidenced by the abstract and by the Google translation, of record) in view of Wang et al. ‘618 (US 2017/0128618, published May 11, 2017, of record) as applied to claims 1, 6, 7 and 10-16 above, and further in view of Lentz et al. (US 4,668,224, published May 26, 1987, of record).
The teachings of Kim and Wang ‘618 have been described supra.
They do not teach the powder is gamma irradiated as required by claim 8.
This deficiency is made up for in the teachings of Lentz.
Lentz teach finely divided oxidized cellulose powder (abstract; claims).  The oxidized cellulose has a carboxyl content of about 8 to 18% (column 3, lines 22-30; claim 3).  Lentz further exemplify an embodiment wherein the oxidized cellulose has a carboxyl content of about 11 to 13 wt% (column 4, lines 10-26).  Lentz further teach the powder has a particle size from 
Although product by process claims are not limited to the manipulations of the recited steps as per MPEP 2113, additionally and/or alternatively it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to gamma irradiate the oxidized cellulose powders of Kim in view of Wang ‘618 because Lentz teach gamma irradiation of oxidized cellulose powder is a conventional sterilization practice.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive with regard to the maintained / modified grounds of rejection over Kim.
	Applicant’s disagreement with the rejection over Kim in view of Colver at pages 5-6 of the Remarks is acknowledged but not found persuasive because Applicant’s alleged distinction between the gel of Kim and the newly claimed dry composition is predicated on intended use.  Because intended use of a composition has no patentable weight, because Kim is indisputably in possession of a composition comprising ORC particles which are dry prior to contacting with water and because it would have been obvious that such OC particles aggregate because Colver teach such, the prior art renders obvious the compositions as claimed.  The instant specification does not set forth a special definition for aggregate.  To the contrary, at page 14 the term “aggregate” is defined as a particle formed from assembled components.  This definition is consistent with the disclosure at paragraph [0042] of Colver describing how particles aggregate or/and agglomerate to form clusters / bundles of particles / fibers, each comprising a plurality of 
	Applicant’s citation to the specification for the allegedly unexpected finding that OC powders of INTERCEED fabrics have improved adhesion prevention in the presence of blood at page 6 of the Remarks is acknowledged but not found persuasive because the content of the specification has already been considered in the determination of prima facie obviousness as part of the Graham analysis.  Allegations of unexpected results must be a comparison to the closest prior art.  A brief supplemental search suggests Wang et al. ‘769 (US 2014/0329769) may be the closest prior art to the disclosed INTERCEED particles because Wang ‘769 disclose ORC powders which may be in the form of aggregates and which may be made from INTERCEED (title; abstract; paragraphs [0027], [0046]; claims).  Because Wang ‘769 appear to be in possession of that which is disclosed, it is presumed that a comparison to Wang ‘769 would yield the same results as instantly disclosed.  It must be so because INTERCEED has a carboxyl content of about 16% as evidenced by Figure 2 of WO 2013/049049 A1, IDS reference filed May 5, 2020.  Likewise, Kim exemplify oxidized regenerated cellulose having a carboxyl group content of about 15.2 wt% subjected to short fiber formation to pulverize (powder) and there is no evidence of record that the characteristics of the powder affect the allegedly improved potency over a fabric.  
Applicant’s disagreement with the rejection over Kim in view of Wang ‘974 at pages 7-8 of the Remarks is acknowledged but not found persuasive because Applicant’s allegations regarding Kim are misplaced as elaborated supra and because Wang ‘974 is not relied upon for teaching the carboxyl content.  However, Wang ‘974 also appear to be in possession of that 
Applicant’s disagreement with the rejection over Kim in view of Wang ‘618 at pages 8-9 of the Remarks is acknowledged but not found persuasive because Applicant’s allegations regarding Kim are misplaced and because Wang ‘618 is not relied upon for teaching the carboxyl content.  However, Wang ‘618 also appear to be in possession of that which is disclosed because Wang ‘618 teach the compacted ORC aggregates may be made from INTERCEED in paragraph [0035].  
	Therefore, select rejections over Kim are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633